Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is responsive to the subject application filed on 01/21/2021:
Claims 1-5 have been examined.
Legend: “[Prior Art Reference] discloses through the invention” means “See the entire document;” Paragraph [No.] = paragraph #, e.g. Para [0005] = paragraph 5; C = column, e.g. c3 = column 3.


Drawings
1.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “change point,” if it is an actual physical point on a structure positioned along the roadway that a vehicle travels on, must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
1.1	Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Objections
1.	Claim 5 objected to because of the following informalities: it is recommended to rewrite the last limitation feature of claim 5 as the following: wherein, the server receives information about the change point from any of a plurality of the vehicles, and the server further transmits information about the change  Appropriate correction is required.

Claim Rejections - 35 USC § 112
1.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


1.1	Claims 1-5 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
1.1.1	Claims 1 and 5 recite the limitation/feature “eliminating the structure hidden by the object in the map information, collating the image with the map information, and calculating a coincidence degree between the image and the map information,” which is unclear to understand whether the claimed/specified “coincidence degree between the image and the map information” is being calculating when the image is being collated with the map information wherein the structure hidden behind or blocked by the object has been eliminated in the map information, OR when the image is being collated with the map information wherein the structure hidden behind or blocked by the object is present as a part of the stored map information, in accordance with the first limitation/feature of claim 1 and the forth limitation/feature of claim 5, OR why the structure hidden by the object needs to be eliminated/excluded in the map information when it’s already invisible in the image, because it’s already blocked by or hidden behind the object, OR how and/or why the “coincidence degree between the image and the map information” is being calculated if the structure does not exist in the image and has been eliminated/removed/excluded in the map information, OR what, which renders the claims indefinite. Clarification is required.
	For the purpose of this examination, in view of the specification, the corresponding limitations/features of claims 1 and 5 will be interpreted as the following: “… detect (or recognize, or acquire, or determine), based on the stored map information, the structure hidden by the object 
1.1.2	Claims 1-5 recite the limitation/feature “change point,” which is unclear what it is, whether it is an actual physical point on a structure positioned along the roadway that a vehicle travels on, OR it is a degree or severity of a change in a structure shape or other property of the structure that may take place with time or visibility, OR what, which renders the claims indefinite. Additionally, the claimed/specified “change point,” if it is an actual physical point on a structure positioned along the roadway that a vehicle travels on, is not shown on drawings, which also renders the claims indefinite. Clarification is required.  
	For the purpose of this examination, in view of the specification, Para [0011, 0035-0038] of published specification, the claimed/specified “change point” will be interpreted as a point where a roadway/route on which vehicle is running is hidden by obstructions, as a “change or changes” described as, or reflecting and/or meaning that structure(s), positioned along the roadway that a vehicle travels on, are being hidden, or blocked, or shielded by obstruction object(s), the “change or changes” that have been noticed/detected between an actual structure positioned along the roadway that a vehicle travels on, while or during the vehicle is traveling on the roadway, relative to a structure represented in the stored map information. In short, the claimed “change point” is a point where a route/roadway on which vehicle is running is hidden by obstructions, which reflects a difference between actual roadway structure(s), hidden/blocked/shielded by objects, and the roadway structure(s), not hidden/blocked/shielded by objects, stored and presented in the  data map information.
	Therefore the Examiner will interpret the “change point detection device,” claimed in claim preambles and bodies of the claims, as a “change 
1.1.3	Claims 2-4 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, because of their dependencies on rejected independent claim 1, and for failing to cure the deficiencies listed above.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
1.	Claims 1-5 rejected under 35 U.S.C. 103 as being unpatentable over Han (US 20080243380A1) in view of IWAMURA (JP 2004198530A).
As per claim 1, Han discloses through the invention (see entire document), a change detection device (see entire document, particularly Para [0018-0019, 0028, 0062]), comprising: 
a memory that stores map information representing a structure associated with a traveling condition on and around a road (see entire document, particularly Para [0058-0060]); and 
a processor (see entire document, particularly Para [0058-0061]) configured to: 
detect, from an image that represents an environment around the vehicle acquired by a camera mounted on a vehicle, an object hiding the structure (see entire document, particularly fig. 1a-c, abstract, Para [0008, 0011, 0013-0014, 0018-0020, 0028, 0032-0033, 0035, 0037-0038, 0041, 0052, 0062]); 
detect (or recognize, or acquire, or determine), based on the stored map information, the structure hidden by the object (see entire document, particularly fig. 1a-c, 5-7, abstract, Para [0008-0009, 0011, 0013, 0016-0020, 0028-0031, 0033-0035, 0038, 0040, 0050, 0052, 0056, 0058-0060, 0062]), collate the image with the map information (see entire document, particularly Para [0011, 0060] – teaching displaying a three-dimensional map image which includes an image of a route on which a user or user's vehicle is travelling, detecting a hidden point of the route on the three-dimensional map image at which the route becomes invisible by an obstruction object when viewed from a current position of the user; map matching program necessary for navigation control).  
Han does not explicitly disclose through the invention, or is missing steps for calculating a coincidence degree between the image and the map information; determining, when the coincidence degree is less than or equal to a predetermined threshold value, that the structure represented in the image has a change different from the corresponding structure represented in the map information.
However, IWAMURA, who is in the same field of endeavor, teaches through the invention (see entire document), particularly in abstract, fig. 1-3, Para [0063, 0069-0074], claim 4 – teaching a map updating system that consists of a collating means which collates the map and an aerial photographic image that is photographed after the map is generated; structure determination unit 110 that confirms the degree of coincidence between the boundary image and the map figure calculated in step 305, and if the degree of coincidence is less than the threshold value, determines that the structure needs to be investigated, and executes step 309 and subsequent steps; if the degree of coincidence is equal to or greater than the threshold value, it is determined that the structure is a “surviving” structure, and steps 311 and thereafter are executed.
Additionally, the Examiner finds that IWAMURA reference is an analogous prior art, and kindly presents that “… it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention. See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992). In this case, although IWAMURA’s invention is addressed to aerial photography/aerial photographic images, the Examiner finds that both Applicant and IWAMURA teach on collating map and photographic images that were photographed after the map is generated.
Additionally, in regards to the fact that an excessive number of references has been combined, the Examiner kindly presents that “… reliance on a large number of references in a rejection does not, without more, weigh against the obviousness of the claimed invention.” See In re Gorman, 933 F.2d 982, 18 USPQ2d 1885 (Fed. Cir. 1991).
It would have been obvious to one of ordinary skill in the art, who is also a person of ordinary creativity, not an automation, before the effective filing date of the claimed invention, to modify the teaching of Han by incorporating, applying and utilizing the above steps, technique and features as taught by IWAMURA, who is in the same field of endeavor. A person of ordinary skill, ordinary creativity would have been motivated to do so, with a reasonable expectation of success, for the purpose of and/or in order to enhance technique for detecting a change in a ground structure or the like by comparing an aerial photograph image with a map (see entire IWAMURA document, particularly Para [0001]).

As per claim 2, Han further discloses through the invention (see entire document), determining whether the structure is distinguishable from the image, based on information representing a condition of an environment around the vehicle when the image is acquired, a size of a region where the object is represented on the image, or a size of the structure, and determines that the change is present only when determining that the structure is distinguishable from the image (see entire document, particularly fig. 3a-d, abstract, Para [0011-0015, 0037-0042]).
Additionally, IWAMURA, who is in the same field of endeavor, teaches through the invention (see entire document), particularly in fig. 8a, Para [0087] – teaching left portion of the structure 501 in the image data that is hidden by the shadow 503 of the structure 502, and the shape is not visible, while other shapes of the structure remain visible.
The Examiner finds that the “invisible and visible shapes of structure in images,” in the IWAMURA reference, teach on “not-distinguishable  and distinguishable part/portions of structure(s) in the image” in the instant application. 
Additionally, the Examiner finds that IWAMURA reference is an analogous prior art, and kindly presents that “… it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention. See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992). In this case, although IWAMURA’s invention is addressed to aerial photography/aerial photographic images, the Examiner finds that both Applicant and IWAMURA teach on collating map and photographic images that were photographed after the map is generated.
Additionally, in regards to the fact that an excessive number of references has been combined, the Examiner kindly presents that “… reliance on a large number of references in a rejection does not, without more, weigh against the obviousness of the claimed invention.” See In re Gorman, 933 F.2d 982, 18 USPQ2d 1885 (Fed. Cir. 1991).
It would have been obvious to one of ordinary skill in the art, who is also a person of ordinary creativity, not an automation, before the effective filing date of the claimed invention, to modify the teaching of Han by incorporating, applying and utilizing the above steps, technique and features as taught by IWAMURA, who is in the same field of endeavor. A person of ordinary skill, ordinary creativity would have been motivated to do so, with a reasonable expectation of success, for the purpose of and/or in order to enhance technique for detecting a change in a ground structure or the like by comparing an aerial photograph image with a map (see entire IWAMURA document, particularly Para [0001]).

As per claim 3, Han does not explicitly disclose through the invention, or is missing, with regard to each of a plurality of partial images acquired by separating the image, collating the partial image with a partial region corresponding to the partial images in the map information, and calculating a partial coincidence degree between the partial image and the partial region of the map information, and when the coincidence degree is more than a predetermined threshold value, and the partial coincidence degree regarding any of the plurality of the partial images is less than or equal to a predetermined partial coincidence degree threshold value, determining that the change is present between the structure represented in the partial image and the structure represented in the partial region corresponding to the partial image in the map information.
However, IWAMURA, who is in the same field of endeavor, teaches through the invention (see entire document), particularly in abstract, fig. 1-3, Para [0063, 0069-0074], claim 4 – teaching a map updating system that consists of a collating means which collates the map and an aerial photographic image that is photographed after the map is generated; structure determination unit 110 that confirms the degree of coincidence between the boundary image and the map figure calculated in step 305, and if the degree of coincidence is less than the threshold value, determines that the structure needs to be investigated, and executes step 309 and subsequent steps; if the degree of coincidence is equal to or greater than the threshold value, it is determined that the structure is a “surviving” structure, and steps 311 and thereafter are executed.
IWAMURA further teaches through the invention (see entire document), particularly in fig. 8a, Para [0087] – teaching left portion of the structure 501 in the image data that is hidden by the shadow 503 of the structure 502, and the shape is not visible, while other shapes of the structure remain visible.
The Examiner finds that the “invisible and visible shapes of structure in images,” in the IWAMURA reference, teach on “not-distinguishable  and distinguishable part/portions of structure(s) in the image” in the instant application. 
The Examiner also finds that the “portion of the structure in the image data that is hidden by the shadow,” in the IWAMURA reference, teaches on “partial image with a partial region corresponding to the partial images” in the instant application.
Additionally, the Examiner finds that IWAMURA reference is an analogous prior art, and kindly presents that “… it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention. See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992). In this case, although IWAMURA’s invention is addressed to aerial photography/aerial photographic images, the Examiner finds that both Applicant and IWAMURA teach on collating map and photographic images that were photographed after the map is generated.
Additionally, in regards to the fact that an excessive number of references has been combined, the Examiner kindly presents that “… reliance on a large number of references in a rejection does not, without more, weigh against the obviousness of the claimed invention.” See In re Gorman, 933 F.2d 982, 18 USPQ2d 1885 (Fed. Cir. 1991).
It would have been obvious to one of ordinary skill in the art, who is also a person of ordinary creativity, not an automation, before the effective filing date of the claimed invention, to modify the teaching of Han by incorporating, applying and utilizing the above steps, technique and features as taught by IWAMURA, who is in the same field of endeavor. A person of ordinary skill, ordinary creativity would have been motivated to do so, with a reasonable expectation of success, for the purpose of and/or in order to enhance technique for detecting a change in a ground structure or the like by comparing an aerial photograph image with a map (see entire IWAMURA document, particularly Para [0001]).

As per claim 4, Han does not explicitly disclose through the invention, or is missing, updating the map information, based on the change.
However, IWAMURA, who is in the same field of endeavor, teaches through the invention (see entire document), particularly in abstract, fig. 1-9, Para [0008-0010, 0013, 0093-0094] – teaching map updating system that includes: a matching unit that matches a map with an aerial photograph image captured after the map is created; and a map updating system that updates the map based on the match between the map and the aerial photograph image.
Additionally, the Examiner finds that IWAMURA reference is an analogous prior art, and kindly presents that “… it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention. See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992). In this case, although IWAMURA’s invention is addressed to aerial photography/aerial photographic images, the Examiner finds that both Applicant and IWAMURA teach on collating map and photographic images that were photographed after the map is generated.
Additionally, in regards to the fact that an excessive number of references has been combined, the Examiner kindly presents that “… reliance on a large number of references in a rejection does not, without more, weigh against the obviousness of the claimed invention.” See In re Gorman, 933 F.2d 982, 18 USPQ2d 1885 (Fed. Cir. 1991).
It would have been obvious to one of ordinary skill in the art, who is also a person of ordinary creativity, not an automation, before the effective filing date of the claimed invention, to modify the teaching of Han by incorporating, applying and utilizing the above steps, technique and features as taught by IWAMURA, who is in the same field of endeavor. A person of ordinary skill, ordinary creativity would have been motivated to do so, with a reasonable expectation of success, for the purpose of and/or in order to enhance technique for detecting a change in a ground structure or the like by comparing an aerial photograph image with a map (see entire IWAMURA document, particularly Para [0001]).

As per claim 5, claim 5 rejected under 35 U.S.C. 103 as being unpatentable over Han (US 20080243380A1) in view of IWAMURA (JP 2004198530A) as applied to claim 1 above, with an addition that Han further discloses through the invention (see entire document), plurality of vehicles, and a server communicable with each of the plurality of vehicles, wherein each of a plurality of the vehicles includes a change detection device; transmitting information about the change to the server when determining that the change is present, wherein, the server receives information about the change from any of a plurality of the vehicles, and the server further transmits information about the change to another vehicle (see entire document, particularly fig. 1a – teaching plural vehicles; fig. 8, Para [0059-0060] – teaching wireless transmitter 49 for wireless communication to retrieve data from a remote server, remote controller 37).

 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Primary Examiner YURI KAN, P.E., whose telephone number is (571) 270-3978. The examiner can normally be reached on Monday-Friday. 
If attempts to reach the examiner by telephone are unsuccessful, you may contact the examiner's supervisor, Mr. Jelani Smith, who can be reached on (571) 270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
            Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
	

/YURI KAN, P.E./Primary Examiner, Art Unit 3662